Case 20-91018-AKM-7 Doc19 Filed 01/04/21 EOD 01/04/21 16:35:07 Pgilof2
B1040 (FORM 1040) (12/15)

 

 

 

ADVERSARY PROCEEDING COVER SHEET ADVERSARY PROCEEDING NUMBER
(Instructions on Reverse) (Court Use Only)
PLAINTIFFS DEFENDANTS FILED 4 JAN ZL

Lindsey MCorrie  BONKR SD IND pud:08

Shawn Bramlett
Kentucky General Construction and all affiliates

Rich & Cartmill of Indiana, LLC

 

ATTORNEYS (Firm Name, Address, and Telephone No.) | ATTORNEYS (If Known)

J. Charles Guilfoyle

 

PARTY (Check One Box Only) PARTY (Check One Box Only)

 

[] Debtor Olus. Trustee/Bankruptcy Admin Debtor LJ USS. Trustee/Bankruptcy Admin
C creditor Other (_] Creditor C] Other
LI Trustee Trustee

 

CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
recover of money Rich & Cartmill of Indiana paid in regards to a performance bond provided to
Lindsey M Corrie and Kentucky General Construction to complete a roofing job. The debtor are not
entitled to a discharge.

 

NATURE OF SUIT

(Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

 

FRBP 7001(1) — Recovery of Money/Property
11-Recovery of money/property - §542 turnover of property
O 12-Recovery of money/property - §547 preference
oO 13-Recovery of money/property - §548 fraudulent transfer
k] 14-Recovery of money/property - other

FRBP 7001(2)— Validity, Priority or Extent of Lien
C21 -Validity, priority or extent of lien or other interest in property

FRBP 7001(3)— Approval of Sale of Property
31-Approval of sale of property of estate and of a co-owner - §363(h)

FRBP 7001(4) — Objection/Revocation of Discharge
4|-Objection / revocation of discharge - §727(c),(d),(e)

FRBP 7001(5) — Revocation of Confirmation
51-Revocation of confirmation

FRBP 7001(6) — Dischargeability
66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
CJ 62-Dischargeability - §523(a)(2), false pretenses, false representation,
actual fraud
oO 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny

(continued next column)

FERBP 7001(6) — Dischargeability (continued)
De -Dischargeability - §523(a)(5), domestic support
CO 68-Dischargeability - §523(a)(6), willful and malicious injury
[163-Dischargeability - §523(a)(8), student loan
O 64-Dischargeability - §523(a)(15), divorce or separation obligation
(other than domestic support)
(7) 65-Dischargeability - other

FRBP 7001(7) — Injunctive Relief
71-Injunetive relief— imposition of stay
Cc 72-Injunctive relief — other

FRBP 7001(8) Subordination of Claim or Interest
81-Subordination of claim or interest

FRBP 7001(9) Declaratory Judgment
91-Declaratory judgment

FRBP 7001(10) Determination of Removed Action
01-Determination of removed claim or cause

Other
Clss-sipa Case— 15 U.S.C. §§78aaa et.seg.
(02-0ther (e.g. other actions that would have been brought in state court if
unrelated to bankruptcy case)

 

[-] Check if this case involves a substantive issue of state law

[_]Check if this is asserted to be a class action under FRCP 23

 

[] Check if a jury trial is demanded in complaint

 

Demand $ 5,048.26

 

 

Other Relief Sought

plus 8% interest, this is based upon the default judgment case no. 22D02-1907-SC-000455

 

 
Case 20-91018-AKM-7 Doc19 Filed 01/04/21 EOD 01/04/21 16:35:07 Pg2of2

B1040 (FORM 1040) (12/15)

 

BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES

 

 

NAME OF DEBTOR BANKRUPTCY CASE NO.
Lindsey M Corrie/Shawn Bramlett 20-91018-AKM-7

DISTRICT IN WHICH CASE IS PENDING DIVISION OFFICE NAME OF JUDGE
Soouthern District of Indiana

 

 

RELATED ADVERSARY PROCEEDING (IF ANY)

 

 

 

PLAINTIFF DEFENDANT ADVERSARY
Rich & Cartmill of Indiana, LLC PROCEEDING NO.
DISTRICT IN WHICH ADVERSARY IS PENDING DIVISION OFFICE NAME OF JUDGE

Southern District of Indiana

 

 

 

SIGNATURE OF ATTORNEY (OR PLAINTIFF)

Lh / bet

 

 

DATE PRINT NAME OF ATTORNEY (OR PLAINTIFF)

12/09/2020 Christopher J Hancock

 

 

INSTRUCTIONS

The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
proceeding.

A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
information to process the adversary proceeding and prepare required statistical reports on court activity.

The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.
Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.
Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the

plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
attorney, the plaintiff must sign.

 
